DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 07/21/2022, Claim(s) 1 and 8 is/are amended and Claim(s) 12 and 13 are added.  The currently pending claims are Claims 1-13.  
Applicants’ remarks and amendments have been carefully considered; however, they are not found persuasive and the rejections are maintained.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Allowable Subject Matter
Claims 6 and 10-13 allowed. 
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu.
Claims 1 and 5: Zhamu discloses a carbon material doped with nitrogen, oxygen and hydrogen in a level of 0.01 to 20 % wt. and a d002 spacing of 0.3354-40 nm (abs, ¶47, 58-61 and 141-142). The Zhamu reference discloses the claimed invention but does not explicitly disclose the claimed ratio or loading range and spacing level. Given that the Zhamu reference discloses each of the doping element, a doping range that overlaps with the presently claimed range and is motivated to optimize the doping amount based on the desired hydrophilicity and the thermal or electrical conductivity (¶141-142), it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught loading amounts and structural parameters, including those presently claimed, to obtain a suitable composition. 
It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
	Claim 2:  Regarding the claimed Raman spectrum pattern, if a prior art reference teaches the substantially identical structure and material, it would be reasonable that the same spectrum pattern would be exhibited.  See MPEP 2112.01.
	Claims 3 and 4: Zhamu discloses a BET of 300-3200 m2/g and optimizing the porosity of the material based on micropores and mesopores (¶60-63 and 95); thus, it would have been well within the purview of a skilled artisan to arrive at the claimed specific surface range and porosity range to gain the benefit of increased the electrolytic uptake and conductivity.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu as applied to claim 1 above, and further in view of Nakajima (JP 63121248 A – a machine translation is provided and referenced from hereon).
	Zhamu discloses the claimed invention but does not explicitly disclose the non-aqueous negative electrode battery.  It is noted that Zhamu discloses employing the nitrogen-doped carbon material in various conductive end-products (Zhamu: abs). In an analogous art, Nakajima discloses the feature of employing nitrogen-doped carbon material in a non-aqueous negative electrode battery (abs).  Thus, it would have been well within the purview of a skilled artisan to arrive at the claimed limitation since Nakajima discloses that it is well known to use similar nitrogen-doped carbon material in a non-aqueous negative electrode battery and Zhamu is motivated to employ the material in similar conductive end-product.
Response to Arguments
It is noted that the TD filed on 06/20/2022 is proper and has mooted the DP rejection.
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claim 1 reflects the unexpected results as shown in Table 4 since the Zhamu reference does not disclose the relative content of oxygen to nitrogen in the range of 0.1 to 0.51 (pp 6-8). 
	The examiner respectfully disagrees and notes that, in order to overcome the prima facie case of obviousness for the numerical range claim limitation, the applicant may show (1) criticality or unexpected result of the range, (2) the prior art teaches away from the claim or (3) a pertinent secondary factors to rebut the rejection under 35 USC 103. MPEP 2144.05. Here, the applicant intends to show the criticality of the doping levels, the ratio of the nitrogen and hydrogen RN/H and the ratio of oxygen to nitrogen  RO/N. However, it is noted that claimed numerical ranges do not reflect the unexpected results in Table 4 since the instant ranges are broad while the showing in Table 4 is directed to narrower ranges and there is no evidence that the broader range would inevitably exhibit the same behavior. Applicant is directed to claim 13 – which is allowable and reflects the unexpected results of Table 4. Further, it is noted that Zhamu discloses the criticality of the oxygen, hydrogen and/or nitrogen content on graphene (see at least the non-pristine graphene being “nitrogenated”, “oxide” and/or “hydrogenated” in the abstract and ¶47). Further, Zhamu discloses doping graphene with N, O and/or H at a range of 0.1 to 20% by weight via the selection of the chemical composition of the starting materials and the experimental conditions to achieve known results such as hydrophilicity, conductivity and porosity (¶61, 131-141).  In particular, example 8 of Zhamu discloses a doped graphene with an oxygen content of 0-25% and nitrogen content of 3-17.5%.  Thus, it would be well within the purview of a skilled artisan to arrive at the claimed loading amounts via the optimization of the experimental variables under the guidance expressed by Zhamu and absent of unexpected results. 
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, the declaration has been found insufficient to overcome the rejections and the rejections are maintained.
Applicant argues that Nakajima does not remedy the deficiencies of Zhamu (pp 8-9). 
	At the onset, it is noted that Applicant’s argument regarding the Zhamu has been addressed previously. The examiner respectfully notes that the Nakajima is a secondary reference and is relied upon to teach the end-product of a negative electrode active material. Further, no substantive argument is provided regarding any deficiencies in the combination of Zhamu and Nakajima – thus the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI V NGUYEN/Primary Examiner, Art Unit 1764